Exhibit 10.5(c)

LOGO [g22654g68n56.jpg]

 

    

Deutsche Bank AG, London Branch

Winchester House

1 Great Winchester St, London

EC2N 2DB

Telephone: 44 20 7545 8000

 

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: 212-250-2500

 

Internal Reference: 351940

October 9, 2009

To: Avis Budget Group, Inc.

6 Sylvan Way

Parsippany, NJ 07054

Attention: Treasurer

Telephone No.: 973-496-4700

Facsimile No.: 973 496-3560

Re: Additional Warrants

DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER DEUTSCHE BANK
UNDER THE U.S. SECURITIES EXCHANGE ACT OF 1934. DEUTSCHE BANK SECURITIES INC.
(“DBSI”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO
OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT
TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL DELIVERY
OF FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO
THIS TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND COUNTERPARTY SHALL
BE TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES INC. DEUTSCHE BANK
AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION
CORPORATION (SIPC).

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Avis Budget Group, Inc.
(“Company”) to Deutsche Bank AG, London Branch (“Deutsche Bank”) as of the Trade
Date specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous agreements and serve as the final
documentation for this Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. This Transaction shall be
deemed to be a Share Option Transaction within the meaning set forth in the
Equity Definitions.

 

Chairman of the Supervisory Board: Clemens Börsig

Board of Managing Directors: Hermann-Josef Lamberti, Josef Ackermann, Dr. Hugo
Banziger, Anthony Dilorio

  Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany
HRB No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.

(Signature page to Confirmation of Additional Warrants transaction)



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Deutsche
Bank and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement as if Deutsche Bank
and Company had executed an agreement in such form (but without any Schedule
except for the election of the laws of the State of New York as the governing
law (without reference to choice of law doctrine)) on the Trade Date (such 2002
ISDA Master Agreement that shall apply solely to this Transaction and to no
other Transaction, the “Agreement”). In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that this is a standalone Transaction and no
Transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms.

  

Trade Date:

   October 9, 2009

Effective Date:

   The third Exchange Business Day immediately prior to the Premium Payment Date

Warrants:

   Equity call warrants, each giving the holder the right to purchase one Share
at the Strike Price, subject to the Settlement Terms set forth below. For the
purposes of the Equity Definitions, each reference to a Warrant herein shall be
deemed to be a reference to a Call Option.

Warrant Style:

   European

Seller:

   Company

Buyer:

   Deutsche Bank

Shares:

   The common stock of Company, par value USD 0.01 per Share (Exchange symbol
“CAR”)

Number of Warrants:

   969,231, subject to adjustment as provided herein. For the avoidance of
doubt, the Number of Warrants shall be reduced by any Options exercised by
Deutsche Bank. In no event will the Number of Warrants be less than zero.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   USD 22.50

Premium:

   USD 2,816,100

Premium Payment Date:

   October 13, 2009

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges

 

2



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

Procedures for Exercise.

  

Expiration Time:

   The Valuation Time

Expiration Date(s):

   Each Scheduled Trading Day during the period from and including the First
Expiration Date and to and including the 80th Scheduled Trading Day following
the First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
this Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day (or as soon as
practicable thereafter) using commercially reasonable means.

First Expiration Date:

   January 5, 2015 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

Daily Number of Warrants:

   For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Date(s)”.

Automatic Exercise:

   Applicable; and means that for each Expiration Date, a number of Warrants
equal to the Daily Number of Warrants (as adjusted pursuant to the terms hereof)
for such Expiration Date will be deemed to be automatically exercised.

Market Disruption Event:

   Section 6.3(a)(ii) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

 

3



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

Valuation Terms.

  

Valuation Time:

   Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

   Each Exercise Date.

Settlement Terms.

  

Settlement Method:

   Net Share Settlement.

Net Share Settlement:

   On the relevant Settlement Date, Company shall deliver to Deutsche Bank a
number of Shares equal to the Share Delivery Quantity for such Settlement Date
to the account specified hereto free of payment through the Clearance System.

Share Delivery Quantity:

   For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date in respect of such Settlement
Date, rounded down to the nearest whole number plus any Fractional Share Amount.

Net Share Settlement Amount:

   For any Settlement Date, an amount equal to the product of (i) the Number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for such Settlement Date and (iii) the Warrant
Entitlement.

Settlement Price:

   For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page CAR.N <equity>
AQR (or any successor thereto) in respect of the period from the scheduled
opening time of the Exchange to the Scheduled Closing Time on such Valuation
Date (or if such volume-weighted average price is unavailable, the market value
of one Share on such Valuation Date, as determined by the Calculation Agent
using a substantially similar volume-weighted method). Notwithstanding the
foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.

 

4



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

Settlement Date(s):

   As determined in reference to Section 9.4 of the Equity Definitions, subject
to Section 9(k)(i) hereof.

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Net Share
Settled.” “Net Share Settled” in relation to any Warrant means that Net Share
Settlement is applicable to that Warrant.

Representation and Agreement:

   Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Deutsche Bank may be, upon delivery,
subject to restrictions and limitations arising from Company’s status as issuer
of the Shares under applicable securities laws.

3.      Additional Terms applicable to the Transaction.

Adjustments applicable to the Warrants:

  

Method of Adjustment:

   Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

Extraordinary Events applicable to the Transaction:

New Shares:

   Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting
the text in clause (i) thereof in its entirety (including the word “and”
following clause (i)) and replacing it with the phrase “publicly quoted, traded
or listed (or whose related depositary receipts are publicly quoted, traded or
listed) on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)” and (b) by
inserting immediately prior to the period the phrase “and (iii) of an entity or
person organized under the laws of the United States, any State thereof or the
District of Columbia that also becomes Company under the Transaction following
such Merger Event or Tender Offer”.

Consequence of Merger Events:

  

Merger Event:

   Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, Deutsche Bank
may elect, in its commercially reasonable judgment, whether the provisions of
Section 12.1(b) of the Equity Definitions or Section 9(h)(ii)(B) will apply.

 

5



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that
Deutsche Bank may elect, in its commercially reasonable judgment, Component
Adjustment (Calculation Agent Determination).

Consequence of Tender Offers:

  

Tender Offer:

   Applicable; provided however that if an event occurs that constitutes both a
Tender Offer under Section 12.1(d) of the Equity Definitions and Additional
Termination Event under Section 9(h)(ii)(A) of this Confirmation, Deutsche Bank
may elect, in its commercially reasonable judgment, whether the provisions of
Section 12.3 of the Equity Definitions or Section 9(h)(ii)(A) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment

Share-for-Combined:

   Modified Calculation Agent Adjustment

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii)(X) of the Equity Definitions is
hereby amended by replacing the word “Shares” with the phrase “Hedge Positions.”

Failure to Deliver:

   Not Applicable

Insolvency Filing:

   Applicable

 

6



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

Hedging Disruption:

   Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is
hereby modified by inserting the following two phrases at the end of such
Section:    “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”

Increased Cost of Hedging:

   Not Applicable

Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   200 bps

Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   25 bps

Hedging Party:

   For all applicable Additional Disruption Events, Deutsche Bank.

Determining Party:

   For all applicable Extraordinary Events, Deutsche Bank, acting in a
commercially reasonable manner.

Non-Reliance:

   Applicable

Agreements and Acknowledgments

  

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

4.      Calculation Agent.

   Deutsche Bank

5.      Account Details.

(a)    Account for payments to Company:

         Beneficiary Bank: JP Morgan Chase

         ABA: 021 000 021

         Beneficiary Acct.: Avis Budget Group, Inc.

         Account No.: 304934925

         Account for delivery of Shares from Company:

         To be provided by Company

(b)    Account for payments to Deutsche Bank:

         Deutsche Bank AG, London Branch

         The Bank of New York

         Bank Routing: 021-000-018

         Account Name: Deutsche Bank Securities, Inc.

         Account No.: 8900327634

6.      Offices.

(a)    The Office of Company for the Transaction is: Inapplicable, Company is
not a Multibranch Party.

(b)    The Office of Deutsche Bank for the Transaction is: London

         Deutsche Bank AG, London Branch

         Winchester house

         1 Great Winchester St, London

         EC2N 2DB

 

7



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

7. Notices.

 

  (a) Address for notices or communications to Company:

 

       Avis Budget Group, Inc.

       6 Sylvan Way

       Parsippany, NJ 07054

       Attention: Treasurer

       Telephone No.:      973-496-4700

       Facsimile No.:       973 496-3560

 

  (b) Address for notices or communications to Deutsche Bank:

 

       To: Deutsche Bank AG, London Branch

       c/o Deutsche Bank Securities Inc.

       60 Wall Street

       New York, NY 10005

 

       Attention: Peter Barna

       Telephone No:      212-250-1689

       Facsimile No:       212-797-8974

       Email: peter.barna@db.com

 

       With a copy to:

 

       To: Deutsche Bank AG, London Branch

       c/o Deutsche Bank Securities Inc.

       60 Wall Street

       New York, NY 10005

 

       Attn: Lars Kestner

       Telephone:      212-250-6043

       Facsimile:       646-593-8200

       Email: lars.kestner@db.com

 

8. Representations and Warranties of Company.

Each of the representations and warranties of Company set forth in Section 3 of
the Purchase Agreement (the “Purchase Agreement”) dated as of October 7, 2009
among Company and J.P. Morgan Securities Inc., Citigroup Global Markets Inc.,
Merrill Lynch, Pierce, Fenner & Smith, Incorporated, Barclays Capital Inc., and
Deutsche Bank Securities Inc., as representatives of the several Initial
Purchasers party thereto, are true and correct and are hereby deemed to be
repeated to Deutsche Bank on the date hereof and on and as of the Premium
Payment Date as if set forth herein. Company hereby further represents and
warrants to Deutsche Bank on the date hereof and on and as of the Premium
Payment Date that:

 

  (a) Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has

 

8



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

 

been duly and validly executed and delivered by Company and constitutes its
valid and binding obligation, enforceable against Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Company hereunder will conflict with or result
in a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

  (d) The Shares of Company initially issuable upon exercise of the Warrant by
the net share settlement method (the “Warrant Shares”) have been reserved for
issuance by all required corporate action of Company. The Warrant Shares have
been duly authorized and, when delivered against payment therefor (which may
include Net Share Settlement in lieu of cash) and otherwise as contemplated by
the terms of the Warrant following the exercise of the Warrant in accordance
with the terms and conditions of the Warrant, will be validly issued, fully-paid
and non-assessable, and the issuance of the Warrant Shares will not be subject
to any preemptive or similar rights.

 

  (e) Company is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

  (f) Company is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”)).

 

  (g) Company and each of its affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Company.

 

9. Other Provisions.

 

  (a) Opinions. Company shall deliver to Deutsche Bank an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in Sections
8(a) through (d) of this Confirmation. Delivery of such opinion to Deutsche Bank
shall be a condition precedent for the purpose of Section 2(a)(iii) of the
Agreement with respect to each obligation of Deutsche Bank under Section 2(a)(i)
of the Agreement.

 

  (b) Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Deutsche Bank a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares on such day, subject to any adjustments provided
herein, is (i) less than 99.66 million (in the case of the first such notice) or
(ii) thereafter more than 2.26 million less than the number of Shares included
in the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless Deutsche Bank and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any

 

9



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

 

and all losses (including losses relating to Deutsche Bank’s hedging activities
as a consequence of becoming, or of the risk of becoming, a Section 16
“insider”, including without limitation, any forbearance from hedging activities
or cessation of hedging activities and any losses in connection therewith with
respect to this Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person actually may become subject to, as a result of Company’s
failure to provide Deutsche Bank with a Repurchase Notice on the day and in the
manner specified in this paragraph, and to reimburse, within 30 days, upon
written request, each of such Indemnified Persons for any reasonable legal or
other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding.
Company shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Company agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Company shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of this Transaction.

 

  (c) Regulation M. Company is not on the date hereof engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

 

  (d) No Manipulation. Company is not entering into this Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e) Transfer or Assignment. Company may not transfer any of its rights or
obligations under this Transaction without the prior written consent of Deutsche
Bank. Deutsche Bank may, without Company’s consent, transfer or assign all or
any part of its rights or obligations under this Transaction to any third party.
If at any time at which (A) the Section 16 Percentage exceeds 7.5%, (B) the
Warrant Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds the
Applicable Share Limit (if any applies) (any such condition described in clauses
(A), (B) or (C), an “Excess Ownership Position”), Deutsche Bank is unable after
using its commercially reasonable efforts to effect a transfer or assignment of
Warrants to a third party on pricing terms reasonably acceptable to Deutsche
Bank and within a time period reasonably acceptable to Deutsche Bank such that
no Excess Ownership Position exists, then Deutsche Bank may designate any
Exchange Business Day as an Early Termination Date with respect to a portion of
the

 

10



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

 

Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Deutsche Bank
so designates an Early Termination Date with respect to a Terminated Portion, a
payment shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to this Transaction and a Number of Warrants equal to the number of
Warrants underlying the Terminated Portion, (2) Company were the sole Affected
Party with respect to such partial termination and (3) the Terminated Portion
were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(j) shall apply to any amount that is payable by Company
to Deutsche Bank pursuant to this sentence as if Company was not the Affected
Party). The “Section 16 Percentage” as of any day is the fraction, expressed as
a percentage, (A) the numerator of which is the number of Shares that Deutsche
Bank and each person subject to aggregation of Shares with Deutsche Bank under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder
(the “Deutsche Bank Group”) directly or indirectly beneficially own (as defined
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) and (B) the denominator of which is the number of Shares
outstanding. The “Warrant Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Warrants and the Warrant Entitlement and (2) the
aggregate number of Shares underlying any other warrants purchased by Deutsche
Bank from Company, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Deutsche Bank and any person whose ownership position would be aggregated with
that of Deutsche Bank (Deutsche Bank or any such person, a “Deutsche Bank
Person”) under any insurance or other law, rule, regulation, regulatory order or
organizational documents or contracts of Company that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership of under any Applicable
Restriction, as determined by Deutsche Bank in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Deutsche Bank Person, or would result in an adverse effect on a
Deutsche Bank Person, under any Applicable Restriction, as determined by
Deutsche Bank in its reasonable discretion, minus (B) 1% of the number of Shares
outstanding. Notwithstanding any other provision in this Confirmation to the
contrary requiring or allowing Deutsche Bank to purchase, sell, receive or
deliver any Shares or other securities to or from Company, Deutsche Bank may
designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Deutsche Bank’s obligations
in respect of this Transaction and any such designee may assume such
obligations. Deutsche Bank shall be discharged of its obligations to Company to
the extent of any such performance.

 

  (f) Dividends. If at any time during the period from and including the
Effective Date, to and including the Expiration Date, an ex-dividend date for a
cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”), then
the Calculation Agent will adjust any of the Strike Price, Number of Warrants
and/or Daily Number of Warrants to preserve the fair value of the Warrants to
Deutsche Bank after taking into account such dividend.

 

  (g) Role of Agent. Whenever delivery of funds or other assets is required
hereunder by or to Company, such delivery shall be effected through DBSI. In
addition, all notices, demands and communications of any kind relating to the
Transaction between Deutsche and Company shall be transmitted exclusively
through DBSI.

 

11



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

  (h) Additional Provisions.

 

  (i) Amendments to the Equity Definitions:

 

  (A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “an”;
and adding the phrase “or Warrants” at the end of the sentence.

 

  (B) Section 11.2(c) of the Equity Definitions is hereby amended by (x)
replacing the words “a diluting or concentrative” with “an”, (y) adding the
phrase “or Warrants” after the words “the relevant Shares” in the same sentence
and (z) deleting the phrase “(provided that no adjustments will be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”

 

  (C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
word “a material”; and adding the phrase “or Warrants” at the end of the
sentence.

 

  (D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Deutsche Bank’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”

 

  (E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.

 

  (F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the penultimate sentence
in its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other in good
faith and in a commercially reasonable manner.”

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to this Transaction, (1)
Deutsche Bank shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to Section
6(b) of the Agreement, (2) Company shall be deemed the sole Affected Party with
respect to such Additional Termination Event and (3) the Transaction shall be
deemed the sole Affected Transaction:

 

  (A) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its subsidiaries and its and their employee benefit
plans, has become the direct or indirect “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act, of the common equity of Company representing more
than 50% of the voting power of such common equity.

 

12



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

  (B) Consummation of (I) any recapitalization, reclassification or change of
the Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets or (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property or any sale, lease or other
transfer in one transaction or a series of related transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company’s subsidiaries;
provided, however, that a transaction where the holders of all classes of
Company’s common equity immediately prior to such transaction that is a share
exchange, consolidation or merger own, directly or indirectly, more than 50% of
all classes of common equity of the continuing or surviving corporation or
transferee or the parent thereof immediately after such event shall not
constitute an Additional Termination Event.

 

  (C) (I) Company or any of its subsidiary defaults (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any debt that is outstanding in an aggregate
principal amount of at least $50,000,000 beyond any period of grace provided
with respect thereto (a “Monetary Default”) or (II) Company or any of its
subsidiaries fails to perform or comply with any term of any evidence of any
debt in an aggregate outstanding principal amount of at least $50,000,000 or of
any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such failure or condition the trustee,
agent or other party entitled to give such a notice in accordance with the
relevant debt agreement for such debt delivers a notification that such debt has
been declared due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (III) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of debt to convert such debt into cash or cash and equity
interests), (x) Company or any of its subsidiaries has become obligated to
purchase or repay debt before its stated maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $50,000,000, or (y) as a result of a Monetary Default, one or more persons
have the right to require Company or any of its subsidiaries so to purchase or
repay such debt.

 

  (D) Deutsche Bank, despite using commercially reasonable efforts, is unable or
reasonably determines that it is impractical or illegal, to hedge its exposure
with respect to this Transaction in the public market without registration under
the Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Deutsche Bank).

Notwithstanding the foregoing, an Additional Termination Event as a result of
clause (A) or (B) above shall not be deemed to have occurred in connection with
any transaction or transactions described in clause (A) or (B) pursuant to which
at least 90% of the consideration received or to be received by holders of the
Shares, excluding cash payments for fractional Shares, in connection with such
transaction or transactions consists of shares of common stock that are listed
or quoted on any of The New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or any of their respective successors) or will be
so listed or quoted when issued or exchanged in connection with such transaction
or transactions and as a result of this transaction or transactions the
Company’s convertible senior notes due October 1, 2014 become convertible into
such consideration, excluding cash payments for fractional shares.

 

13



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

  (i) No Collateral or Setoff. Neither party shall have the right to set off any
obligation that it may have to the other party under this Transaction against
any obligation such other party may have to it, whether arising under the
Agreement, this Confirmation or any other agreement between the parties hereto,
by operation of law or otherwise.

 

  (j) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of this Transaction, an amount is payable
by Company to Deutsche Bank, (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Company shall have the right, in its sole discretion, to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) (except that Company shall not make such an election in the event
of a Nationalization, Insolvency, Merger Event or Tender Offer in which the
consideration to be paid to holders of shares consists solely of cash or an
Event of Default in which Company is the Defaulting Party or a Termination Event
in which Company is the Affected Party, other than an Event of Default of the
type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement
or a Termination Event of the type described in Section 5(b) of the Agreement,
in each case that resulted from an event or events outside Company’s control)
and shall give irrevocable telephonic notice to Deutsche Bank, confirmed in
writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable; provided that if Company has the right to
satisfy its Payment Obligation by the Share Termination Alternative under this
Section 9(j) but does not validly so elect, Deutsche Bank shall have the right
to require Company to satisfy its Payment Obligation by the Share Termination
Alternative. Notwithstanding the foregoing, Company’s or Deutsche Bank’s right
to elect satisfaction of a Payment Obligation in the Share Termination
Alternative as set forth in this clause shall only apply to Transactions under
this Confirmation.

 

Share Termination Alternative:    If applicable, Company shall deliver to
Deutsche Bank the Share Termination Delivery Property on the date (the “Share
Termination Payment Date”) on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or Section 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, subject to paragraph (k)(i)
below, in satisfaction, subject to paragraph (k)(ii) below, of the Payment
Obligation in the manner reasonably requested by Deutsche Bank free of payment.
Share Termination Delivery Property:    A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the amount of Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price. Share Termination Unit Price:    The value to Deutsche Bank of
property contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as

 

14



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

   determined by the Calculation Agent in its discretion by commercially
reasonable means. The Calculation Agent shall notify Company of such Share
Termination Unit Price at the time of notification of the Payment Obligation. In
the case of a Private Placement of Share Termination Delivery Units that are
Restricted Shares (as defined below), as set forth in paragraph (k)(i) below,
the Share Termination Unit Price shall be determined by the discounted price
applicable to such Share Termination Delivery Units. In the case of a
Registration Settlement of Share Termination Delivery Units that are Restricted
Shares (as defined below) as set forth in paragraph (k)(ii) below, the Share
Termination Unit Price shall be the Settlement Price on the Merger Date, the
Tender Offer Date, the Announcement Date (in the case of a Nationalization,
Insolvency or Delisting), the date of cancellation or the Early Termination
Date, as applicable. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default Additional Disruption Event or Delisting,
one Share or, in the case of Nationalization, Insolvency, Tender Offer or Merger
Event, a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency, Tender Offer or Merger Event. If such
Nationalization, Insolvency, Tender Offer or Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash. Failure to Deliver:   
Inapplicable Other applicable provisions:    If Share Termination Alternative is
applicable, the provisions of Sections 9.8, 9.9, 9.11, 9.12 and 10.5 (as
modified above) of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”. “Share Termination
Settled” in relation to this Transaction means that Share Termination
Alternative is applicable to this Transaction.

 

  (k)

Registration/Private Placement Procedures. If, in the reasonable opinion of
Deutsche Bank, following any delivery of Shares or Share Termination Delivery
Property to Deutsche Bank hereunder, such Shares or Share Termination Delivery
Property would be in the hands of Deutsche Bank subject to any applicable
restrictions with respect to any registration or qualification requirement or
prospectus delivery requirement for such Shares or Share Termination Delivery
Property pursuant to any applicable federal or state securities law (including,
without limitation, any such requirement arising under Section 5 of the
Securities Act as a result of such Shares or

 

15



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

 

Share Termination Delivery Property being “restricted securities”, as such term
is defined in Rule 144 under the Securities Act, or as a result of the sale of
such Shares or Share Termination Delivery Property being subject to paragraph
(c) of Rule 145 under the Securities Act) (such Shares or Share Termination
Delivery Property, “Restricted Shares”), then delivery of such Restricted Shares
shall be effected pursuant to either clause (i) or (ii) below at the election of
Company, unless Deutsche Bank waives the need for registration/private placement
procedures set forth in (i) and (ii) below. Notwithstanding the foregoing,
solely in respect of any Daily Number of Warrants exercised or deemed exercised
on any Expiration Date, Company shall elect, prior to the first Settlement Date
for the First Expiration Date, a Private Placement Settlement or Registration
Settlement for all deliveries of Restricted Shares for all such Expiration Dates
which election shall be applicable to all Settlement Dates for such Warrants and
the procedures in clause (i) or clause (ii) below shall apply for all such
delivered Restricted Shares on an aggregate basis commencing after the final
Settlement Date for such Warrants. The Calculation Agent shall make reasonable
adjustments to settlement terms and provisions under this Confirmation to
reflect a single Private Placement or Registration Settlement for such aggregate
Restricted Shares delivered hereunder.

 

  (i) If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Deutsche Bank; provided that Company
may not elect a Private Placement Settlement if, on the date of its election, it
has taken, or caused to be taken, any action that would make unavailable either
the exemption pursuant to Section 4(2) of the Securities Act for the sale by
Company to Deutsche Bank (or any affiliate designated by Deutsche Bank) of the
Restricted Shares or the exemption pursuant to Section 4(1) or Section 4(3) of
the Securities Act for resales of the Restricted Shares by Deutsche Bank (or any
such affiliate of Deutsche Bank). The Private Placement Settlement of such
Restricted Shares shall include customary representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to Deutsche
Bank, due diligence rights (for Deutsche Bank or any designated buyer of the
Restricted Shares by Deutsche Bank), opinions and certificates, and such other
documentation as is customary for private placement agreements, all reasonably
acceptable to Deutsche Bank. In the case of a Private Placement Settlement,
Deutsche Bank shall determine the appropriate discount to the Share Termination
Unit Price (in the case of settlement of Share Termination Delivery Units
pursuant to paragraph (j) above) or any Settlement Price (in the case of
settlement of Shares pursuant to Section 2 above) applicable to such Restricted
Shares in a commercially reasonable manner and appropriately adjust the number
of such Restricted Shares to be delivered to Deutsche Bank hereunder; provided
that in no event shall Company deliver a number of Restricted Shares greater
than 1.8 times the Number of Shares (the “Maximum Number of Shares”).
Notwithstanding the Agreement or this Confirmation, the date of delivery of such
Restricted Shares shall be the Exchange Business Day following notice by
Deutsche Bank to Company, of such applicable discount and the number of
Restricted Shares to be delivered pursuant to this clause (i). For the avoidance
of doubt, delivery of Restricted Shares shall be due as set forth in the
previous sentence and not be due on the Share Termination Payment Date (in the
case of settlement of Share Termination Delivery Units pursuant to paragraph (j)
above) or on the Settlement Date for such Restricted Shares (in the case of
settlement in Shares pursuant to Section 2 above).

 

       In the event Company shall not have delivered the full number of
Restricted Shares otherwise applicable as a result of the proviso above relating
to the Maximum Number of Shares (such deficit, the “Deficit Restricted Shares”),
Company shall be continually obligated to deliver, from time to time until the
full number of Deficit Restricted Shares have been delivered pursuant to this
paragraph, Restricted Shares when, and to the extent, that (i) Shares are
repurchased, acquired or otherwise received by Company or any of its

 

16



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

 

subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (iii) Company additionally
authorizes any unissued Shares that are not reserved for other transactions.
Company shall immediately notify Deutsche Bank of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (i), (ii) or
(iii) and the corresponding number of Restricted Shares to be delivered) and
promptly deliver such Restricted Shares thereafter.

 

  (ii) If Company elects to settle the Transaction pursuant to this clause (ii)
(a “Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Deutsche Bank, to cover the resale of such Restricted
Shares in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements, all reasonably acceptable to Deutsche Bank. If Deutsche
Bank, in its sole reasonable discretion, is not satisfied with such procedures
and documentation Private Placement Settlement shall apply. If Deutsche Bank is
satisfied with such procedures and documentation, it shall sell the Restricted
Shares pursuant to such registration statement during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Restricted Shares (which, for the avoidance of doubt, shall be (x) the Share
Termination Payment Date in case of settlement in Share Termination Delivery
Units pursuant to paragraph (j) above or (y) the Settlement Date in respect of
the final Expiration Date for all Daily Number of Warrants) and ending on the
earliest of (i) the Exchange Business Day on which Deutsche Bank completes the
sale of all Restricted Shares or, in the case of settlement of Share Termination
Delivery Units, a sufficient number of Restricted Shares so that the realized
net proceeds of such sales equals or exceeds the Payment Obligation (as defined
above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or Rule
145(d)(2) (or any similar provision then in force) under the Securities Act and
(iii) the date upon which all Restricted Shares may be sold or transferred by a
non-affiliate pursuant to Rule 144 (or any similar provision then in force) or
Rule 145(d)(2) (or any similar provision then in force) under the Securities
Act. If the Payment Obligation exceeds the realized net proceeds from such
resale, Company shall transfer to Deutsche Bank by the open of the regular
trading session on the Exchange on the Exchange Trading Day immediately
following the last day of the Resale Period the amount of such excess (the
“Additional Amount”) in cash or in a number of Shares (“Make-whole Shares”) in
an amount that, based on the Settlement Price on the last day of the Resale
Period (as if such day was the “Valuation Date” for purposes of computing such
Settlement Price), has a dollar value equal to the Additional Amount. The Resale
Period shall continue to enable the sale of the Make-whole Shares. If Company
elects to pay the Additional Amount in Shares, the requirements and provisions
for Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall
Company deliver a number of Restricted Shares greater than the Maximum Number of
Shares.

 

  (iii) Without limiting the generality of the foregoing, Company agrees that
any Restricted Shares delivered to Deutsche Bank, as purchaser of such
Restricted Shares, (i) may be transferred by and among Deutsche Bank and its
affiliates and Company shall effect such transfer without any further action by
Deutsche Bank and (ii) after the period of 6 months from the Trade Date (or 1
year from the Trade Date if, at such time, informational

 

17



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

 

requirements of Rule 144(c) are not satisfied with respect to Company) has
elapsed after any Settlement Date for such Restricted Shares, Company shall
promptly remove, or cause the transfer agent for such Restricted Shares to
remove, any legends referring to any such restrictions or requirements from such
Restricted Shares upon request by Deutsche Bank (or such affiliate of Deutsche
Bank) to Company or such transfer agent, without any requirement for the
delivery of any certificate, consent, agreement, opinion of counsel, notice or
any other document, any transfer tax stamps or payment of any other amount or
any other action by Deutsche Bank (or such affiliate of Deutsche Bank).

 

       If the Private Placement Settlement or the Registration Settlement shall
not be effected as set forth in clauses (i) or (ii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (l) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Deutsche Bank may not exercise any Warrant hereunder, have the “right to
acquire” (within the meaning of NYSE Rule 312.04(g)) Shares upon exercise of any
Warrant hereunder or be entitled to take delivery of any Shares deliverable
hereunder, and Automatic Exercise shall not apply with respect to any Warrant
hereunder, to the extent (but only to the extent) that, after such receipt of
any Shares upon the exercise of such Warrant or otherwise hereunder and after
taking into account any Shares deliverable to Deutsche Bank under the Base
Warrant Confirmation, (i) the Share Amount would exceed the Applicable Share
Limit, or (ii) Deutsche Bank Group would directly or indirectly beneficially own
(as such term is defined for purposes of Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) in excess of the lesser of (A)
7.5% of the then outstanding Shares or (B) 4,997,190 Shares (the “Threshold
Number of Shares”). Any purported delivery hereunder shall be void and have no
effect to the extent (but only to the extent) that, after such delivery and
after taking into account any Shares deliverable to Deutsche Bank under the Base
Warrant Confirmation, (i) the Share Amount would exceed the Applicable Share
Limit, or (ii) Deutsche Bank Group would directly or indirectly so beneficially
own in excess of the Threshold Number of Shares. If any delivery owed to
Deutsche Bank hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Deutsche Bank gives notice to Company
that, after such delivery, (i) the Share Amount would not exceed the Applicable
Share Limit, and (ii) Deutsche Bank Group would not directly or indirectly so
beneficially own in excess of the Threshold Number of Shares.

 

  (m) Share Deliveries. Company acknowledges and agrees that, to the extent the
holder of this Warrant is not then an affiliate and has not been an affiliate
for 90 days (it being understood that Deutsche Bank will not be considered an
affiliate under this paragraph solely by reason of its receipt of Shares
pursuant to this Transaction), and otherwise satisfies all holding period and
other requirements of Rule 144 of the Securities Act applicable to it, any
delivery of Shares or Share Termination Delivery Property hereunder at any time
after 6 months from the Trade Date (or 1 year from the Trade Date if, at such
time, informational requirements of Rule 144(c) are not satisfied with respect
to Company) shall be eligible for resale under Rule 144 of the Securities Act
and Company agrees to promptly remove, or cause the transfer agent for such
Shares or Share Termination Delivery Property, to remove, any legends referring
to any restrictions on resale under the Securities Act from the Shares or Share
Termination Delivery Property. Company further agrees that any delivery of
Shares or Share Termination Delivery Property prior to the date that is 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to
Company), may be transferred by and among Deutsche Bank and its affiliates and
Company shall effect such transfer without any further action by Deutsche Bank.
Notwithstanding anything to the contrary herein, Company agrees that any
delivery of Shares or Share Termination Delivery Property shall be effected by
book-entry transfer through the facilities of DTC, or any successor depositary,
if at the time of delivery, such class of Shares or class of Share Termination
Delivery Property is in book-entry form at DTC or

 

18



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

 

such successor depositary. Notwithstanding anything to the contrary herein, to
the extent the provisions of Rule 144 of the Securities Act or any successor
rule are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
Company herein shall be deemed modified to the extent necessary, in the opinion
of outside counsel of Company, to comply with Rule 144 of the Securities Act, as
in effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

 

  (n) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party (i)
certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (p) Maximum Share Delivery. Notwithstanding any other provision of this
Confirmation or the Agreement, in no event will Company at any time be required
to deliver more than the Maximum Number of Shares to Deutsche Bank in connection
with this Transaction, subject to the provisions regarding Deficit Restricted
Shares in Section 9(k).

 

  (q) Right to Extend. Deutsche Bank may postpone, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Deutsche Bank determines, in its commercially
reasonable judgment, that, and only for so long as, such extension is reasonably
necessary or appropriate to preserve Deutsche Bank’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions or to enable
Deutsche Bank to effect purchases of Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner that would, if
Deutsche Bank were Issuer or an affiliated purchaser of Issuer, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Deutsche Bank.

 

  (r) Status of Claims in Bankruptcy. Deutsche Bank acknowledges and agrees that
this Confirmation is not intended to convey to Deutsche Bank rights against
Company with respect to the Transaction that are senior to the claims of common
stockholders of Company in any United States bankruptcy proceedings of Company;
provided that nothing herein shall limit or shall be deemed to limit Deutsche
Bank’s right to pursue remedies in the event of a breach by Company of its
obligations and agreements with respect to the Transaction; provided, further,
that nothing herein shall limit or shall be deemed to limit Deutsche Bank’s
rights in respect of any transactions other than the Transaction.

 

  (s) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

19



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

  (t) Early Unwind. In the event the sale of the “Option Securities” (as defined
in the Purchase Agreement) is not consummated with the Initial Purchasers for
any reason, or Company fails to deliver to Deutsche Bank opinions of counsel as
required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Deutsche Bank and Company under the Transaction shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that Company shall purchase from Deutsche Bank
on the Early Unwind Date all Shares purchased by Deutsche Bank or one or more of
its affiliates in connection with the Transaction at the then prevailing market
price. Each of Deutsche Bank and Company represent and acknowledge to the other
that, subject to the proviso included in this Section, upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

 

  (u) Payment by Deutsche Bank. In the event that (i) an Early Termination Date
occurs or is designated with respect to the Transaction as a result of a
Termination Event or an Event of Default (other than an Event of Default arising
under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Deutsche
Bank owes to Company an amount calculated under Section 6(e) of the Agreement,
or (ii) Deutsche Bank owes to Company, pursuant to Section 12.7 or Section 12.9
of the Equity Definitions, an amount calculated under Section 12.8 of the Equity
Definitions, such amount shall be deemed to be zero.

 

20



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms. Deutsche will make the time of execution of the Transaction
available upon request.

Deutsche is regulated by the Financial Services Authority.

 

DEUTSCHE BANK AG, LONDON BRANCH By:  

/S/    JOHN ARNONE

Name:   John Arnone Title:   Managing Director By:  

/S/    LARS KESTER

Name:   Lars Kester Title:   Managing Director

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with the Transaction

By:  

/S/    JOHN ARNONE

Name:   John Arnone Title:   Managing Director By:  

/S/    LARS KESTER

Name:   Lars Kester Title:   Managing Director Confirmed and Acknowledged as of
the date first above written: AVIS BUDGET GROUP, INC By:  

/S/    DAVID B. WYSHNER

Name:   David B. Wyshner Title:  

Executive Vice President and

Chief Financial Officer

 

 

Chairman of the Supervisory Board: Clemens Börsig

Board of Managing Directors: Hermann-Josef Lamberti, Josef Ackermann, Dr. Hugo
Banziger, Anthony Dilorio

  Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany
HRB No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.

(Signature page to Confirmation of Additional Warrants transaction)